Citation Nr: 9911145	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a low back disability is plausible.  

2.  The claim for service connection for a low back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the clinical evaluation 
of the spine was normal when the veteran was examined for 
enlistment in March 1961.  He was seen in July 1963 when he 
complained of a backache after getting twisted up in a rope.  
He stated that he was climbing down and twisted his back.  

Physical examination revealed full range of motion with no 
spasm or tenderness.  The diagnosis was questionable back 
strain.  On follow-up evaluation, later that month, the 
veteran reported having intermittent backache for four years.  
The examiner noted that the condition existed prior to 
service.  The veteran indicated that the condition was 
aggravated by rope training.  He stated that his back hurt 
with bending with radiation to the entire back.  Physical 
examination was entirely normal.  X-rays of the back revealed 
no abnormality.  In April 1964, the veteran was seen for 
intermittent backache.  Physical examination revealed 
tenderness in the lumbar region.  The impression was strained 
muscles.  

In October 1964, the veteran reported that he had developed 
low back pain on the right side.  On tension of the back, the 
pain radiated to the groin and into the medial thighs.  The 
pain was not increased by Valsalva movement.  Examination 
revealed limitation of flexion and torsion of the back.  The 
veteran was given an injection of Robaxin which provided 
temporary relief.  Later that month, the veteran complained 
of low back pain after physical training.  He was sent for an 
orthopedic consultation.  On orthopedic consultation, in 
November 1964, examination of the back was relatively normal.  
He had no pain at that moment.  The reflexes on his legs were 
normal with no sensory changes.  The impression was history 
of lumbosacral muscle strain.  On separation examination in 
March 1966, clinical evaluation of the spine was normal.  

Post-service medical evidence shows that the earliest 
indication of any low back problem is not until 1995.  In 
September of that year, the veteran underwent a magnetic 
resonance imaging scan (MRI) of the lumbar spine which 
revealed spondylosis and disc space narrowing at the L4-5 
level and mild disc space narrowing at the L5-S1 level.  

In an October 1995 statement, Dr. W.B. reported seeing the 
veteran for consultation in September 1995.  At that time, 
the veteran attributed his back pain to an injury while in 
the military service when he fell into a "self-propelled 
Howitzer," landing on his low back.  

The veteran stated that he was offered a back fusion and 
later, full medical disability because of the injury, but 
refused and completed his tour of duty.  He indicated that he 
had had other minor falls but no severe back injury.  He 
stated that he was in constant pain in his lower back from 
the mid-lumbar area to the lumbosacral areas bilaterally that 
worsened about a month earlier without any particular 
provocation.  The findings on physical examination were 
noted. 

A private discharge summary showed that the veteran underwent 
a lumbar laminectomy in November 1995.  It was noted that he 
was doing quite well at the time of discharge.  Thereafter, 
the records show that he was started on a program of physical 
therapy.  

In October 1996, the veteran testified that he had a back 
injury in service during 1962 or 1963, while he was stationed 
at Fort Hood, Texas.  He indicated that he had been assigned 
to move a truck.  Upon climbing up on the tracks of the tank 
and through the hatch, the driver's seat broke and he fell 
inside.  To the best of his recollection, he remembered being 
retrieved, but other details were "sketchy" because he had 
passed out at that time.  

The veteran reported that he was taken to the hospital 
dispensary where examination findings were essentially 
normal.  He indicated that his back hurt in service, but he 
did not want to become a complainer, so he tolerated the 
pain.  He stated that part of his treatment at the dispensary 
following the tank accident involved the removal of two metal 
fragments, and being taped from across the ribs to his arms.  
See October 1996 hearing transcript.  

On VA examination in January 1997, the veteran stated that he 
originally injured his low back in 1963 when he fell into a 
self-propelled Howitzer landing on his low back.  He 
indicated that he had continued problems with his low back 
and subsequently had an MRI scan which showed moderate 
central canal stenosis at L3-4 and L4-5 with lumbar stenosis.  
He underwent a lumbar laminectomy in November 1995.  

The veteran stated that since the surgery he could only walk 
for about 10 minutes, could not sit or stand for very long, 
and had continued low back pain which was not improved with 
heat or rest.  He was not able to hunt, fish or ride horses 
like he used to and this had been functionally very disabling 
for him.  He could not lift over 20 pounds without having 
pain.  He denied any history of recent trauma or sciatica-
type pain.  

In his diagnoses the examiner pertinently noted the veteran 
had a history of pain in his low back.  He was status post 
lumbar laminectomy for L3-4 and L4-5 lumbar stenosis 
performed in November 1995.  The examiner opined that most of 
the problems the veteran had were related to his chronic 
longstanding back problem.

The veteran was provided another VA examination in May 1997.  
He reiterated that he injured his low back in 1963 when he 
fell onto a self-propelled Howitzer, landing on his low back.  
He had continued low back problems with pain and subsequently 
over the years this became worse.  He reported a history of 
muscle pull about four years prior to entry into service but 
emphatically stated that this did not have anything to do 
with his low back problem.  The findings on physical 
examination were essentially the same as on the January 1997 
examination except for substantially decreased flexion on 
range of motion testing.  X-rays of the low back revealed 
mild distal lumbar spondylosis and postoperative changes 
involving the distal lumbar spine.  

The examiner noted that there was no adequate way to 
substantiate whether or not a muscle strain prior to service 
would have resulted in his low back problems.  Therefore, the 
examiner indicated that the veteran's low back pain was 
probably directly related to his previous injury where he 
fell on the Howitzer.  In support of his position, the 
examiner noted that the veteran did have an actual injury, 
falling into the howitzer, as per his report, and he did have 
subsequent low back pain resulting in the eventual need for 
an MRI scan and subsequent surgery.  

In a September 1997 statement, Dr. B.D. indicated that the 
veteran was a patient of his and had undergone an operation 
on his lower back in November 1995.  The physician indicated 
that the veteran initially had a fall into a Howitzer in 1963 
and that most of his subsequent lower back difficulties were 
a result of that.  There was no other previous history of 
falls.  

The veteran was afforded another VA examination in November 
1997.  It was noted that no medical records were available 
and that the examination would cover from January 1997 to the 
present.  Following physical examination, the diagnosis was 
history of lumbosacral strain.  VA outpatient treatment 
records dated in 1998 reflect continued complaint of and 
treatment for low back pain.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnoses of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).




The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of it date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (1998).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).




A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991);  38 C.F.R. § 3.306(1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The evidence in this case fails to establish that the veteran 
has a low back disability as a result of his period of active 
service.  In this regard, the Board notes that the spine was 
evaluated as normal when the veteran was examined not only at 
entrance into service but when he was discharged therefrom in 
1966.  

Thereafter, the first documented sign of a low back 
disability was in 1995, approximately 29 years following 
separation from service.  The veteran has failed to present 
any competent medical evidence to support his contention that 
a current low back disability is related to any injury in 
service.  

It is interesting to note that the veteran's post service 
description of his in-service "injury" is not supported by 
official service medical documentation.  The service medical 
documentation does show treatment for a back strain after 
getting twisted in a rope, but no treatment of the veteran 
after having fallen on any occasion under any circumstances.  
This contrasts greatly with his description of having fallen 
into a Howitzer on active duty, and having fallen on several 
occasions thereafter.  Moreover, there is no service 
documentation of the veteran's post service description of 
having been offered back surgery and full medical disability 
because of his injury.  If anything, the veteran was 
infrequently treated for minor low back symptomatology with 
no chronic acquired back disorder having been found in 
service, including when he was examined for separation from 
service.  

Although various physicians have found that the veteran's low 
back disability was the result of a fall into a Howitzer 
while in service in 1963, these findings were clearly based 
on the medical history given by the veteran, since they do 
not cite to any contemporaneous clinical records, ignore the 
fact that the service medical records are negative for an 
injury as described by the veteran in 1963, and do not refer 
to any personal knowledge of the veteran's symptoms at the 
time he was in service.  




Clearly, they are not "competent medical evidence" of a 
nexus for the purpose of establishing a well-grounded claim.  
See Reonal v. Brown, 5 Vet. App. 458 (1993); cf. LeShore v. 
Brown, 8 Vet. App. 406 (1995) (holding that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" in satisfaction of 
Grottveit).  

The Board notes that during service the veteran reported a 
four year history of intermittent backache which was 
aggravated by rope training.  As noted above, clear and 
unmistakable evidence is necessary to rebut a presumption 
that a condition was aggravated in service where the pre-
service condition underwent an increase in severity.  In this 
regard, the Board notes that while a veteran may report his 
subjective symptoms, unless he has medical training, his 
opinions regarding matters that require medical knowledge are 
not considered competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds, therefore, that the veteran's statements 
regarding aggravation of any pre-existing back disorder may 
only be considered in so far as they relate to his 
symptomatology, and not for the proposition that the disease 
he had prior to service underwent an increase in severity.  
The only evidence from a person with medical training is that 
provided by the in-service physicians who conducted the 
medical examinations including the separation examination.  
These physicians found no chronic acquired disorder of the 
back in service, much less any pre-existing disorder that was 
aggravated by service, and no disorder of the back when the 
veteran was examined for separation from service.

The Board rejects the veteran's statements linking a current 
back disorder to service as probative of a well-grounded 
claim.  Such opinions involve medical causation or medical 
diagnosis as to the effect that the claims are "plausible" 
or "possible" as required by Grottveit.  

As the Court noted in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  There is no competent medical evidence of record 
linking any post service back disorder to the veteran's 
period of service on any basis.  The veteran is clearly 
making an assertion well beyond his competence to do so.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
additional medical evidence that has not already been 
requested and/or obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

